Citation Nr: 1431509	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  94-44 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a back disability.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1955 to July 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 1993 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for a back disability.  

For purposes of clarity, a brief recitation of the pertinent portions of the factual and procedural history of these claims follows.

In February 2000, the Board, inter alia, denied the Veteran's claim for service connection for a back disability.  The Veteran subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court, inter alia, issued a Joint Motion for Remand (JMR) filed by representatives for the parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

In March 2006, the Board, inter alia, again denied the Veteran's claim for service connection for a back disability.  The Veteran subsequently appealed this denial to the Court.  In August 2007, the Court, inter alia, issued a JMR filed by representatives for the parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

In August 2008, the Veteran testified during a hearing before Veterans Law Judge Banfield as to the issue of entitlement to service connection for a back disorder.  A hearing transcript has been associated with the claims file.

In April 2010, the Board, inter alia, once again denied the Veteran's claim for service connection for a back disability.  The Veteran subsequently appealed this denial to the Court.  In February 2012, the Court, inter alia, issued a Memorandum Decision, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision.

In April 2010, the RO, inter alia, denied the Veteran's claim for service connection for erectile dysfunction.  

In November 2012, the Board, inter alia, remanded the claim for service connection for a back disability to the agency of original jurisdiction (AOJ) to allow the Veteran's requested hearing to be scheduled.  The Veteran testified during a hearing before Veterans Law Judge Kilcoyne in May 2013 as to the claims for service connection for a back disability and erectile dysfunction; a hearing transcript has been associated with the claims file.  During the hearing, Veterans Law Judge Kilcoyne granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In August 2013, the Board, inter alia, remanded the claim for service connection for a back disability to the AOJ to allow a third hearing to be scheduled pursuant to the Court's holding in Arneson v. Shinseki.  24 Vet. App. 379, 386 (2011) (holding that an appellant is entitled to a hearing before all Board Members who will ultimately decide the appeal, unless that right is waived).  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of Veterans Law Judges.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).  The claim for service connection for erectile dysfunction was remanded, as well.

In October 2013, the Veteran testified during a hearing before Veterans Law Judge Monroe as to the claims for service connection for a lumbar spine disability and erectile dysfunction; a hearing transcript has been associated with the claims file.

In April 2014, the Board informed the Veteran and his attorney that he had provided testimony regarding the issue of entitlement to service connection for erectile dysfunction on two occasions, namely in May 2013 and October 2013 and offering him the opportunity for a third hearing on this issue pursuant to Arneson.  The Veteran's attorney replied to this letter by expressly declining the opportunity of such a hearing before a third Veterans Law Judge in May 2014.

Subsequent to the issuance of the February 2012 statement of the case (SOC), the Veteran's attorney submitted evidence pertinent to the claim on appeal.  Initial AOJ consideration of this evidence was waived by the Veteran's attorney in November 2013.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.   A review of the documents in Virtual VA and VBMS reveals that such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Board's decision on the claim for service for a back disability is set forth below.  The claim for service connection for erectile dysfunction is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly resolve the claim herein decide have been accomplished.

2.  The Veteran underwent emergency appendectomy surgery, which required a spinal anesthetic, in August 1956; he was subsequently hospitalized for 25 days.

3.  The competent opinion evidence on the question of whether the Veteran's current arachnoiditis is etiologically related to service is, at least, in relative equipoise.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability, namely arachnoiditis, are met.  38 U.S.C.A.          §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for back disability, the Board finds that all notification and development actions needed to fairly resolve this claim have been accomplished.

The Veteran contends that his current lumbar spine disorder, namely arachnoiditis, is the result of spinal anesthesia used during his appendectomy performed in 1956.  Specifically, he alleges that repeated failed epidural anesthesia and the overall surgical experience, to include manipulations and injuries, resulted in his arachnoiditis.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service treatment records document that the Veteran was hospitalized for 25 days from August to September 1956.  A September 1956 narrative summary indicates that the Veteran was flown from his ship to the facility by helicopter after an illness that was 48 hours in duration and that an examination showed that he was acutely ill with signs of generalized peritonitis.  He was taken to surgery on the morning of admission, placed under anesthesia and an appendectomy was performed.  The diagnoses included acute appendicitis with perforation, generalized peritonitis, post-operative jaundice of unknown etiology and post-operative ileus.  He was discharged from the hospital to rejoin his ship.  A July 1959 service discharge examination found the Veteran's spine to be normal and there were no other relevant abnormalities noted.

The available post-service treatment records reflect the Veteran's complaints of back pain beginning in August 1988.  Cervical and lumbar X-rays conducted in July 1993 revealed intervertebral disc space narrowing at multiple levels.  A January 1997 private magnetic resonance imaging (MRI) scan revealed degenerative disc disease at L3-4, L4-5 and L5-S1 and a modest disc bulge at L4-5.

The Veteran provided testimony at several hearings during the course of the appeal.
In August 2008, he testified before Veterans Law Judge Banfield regarding his 1956 surgery, that he received post-service treatment from a facility that no longer had his records and a chiropractor that did not want to get involved in this case and that he did not have any post-service back injuries.  In May 2013, the Veteran testified before Veterans Law Judge Kilcoyne regarding the surgery in 1956, that he did not notice any symptoms until he returned to his ship, that his symptoms gradually worsened after service and that he had sought treatment from providers who are now deceased or have sold their facilities.  The Veteran provided consistent testimony before Veterans Law Judge Monroe in October 2013.

Multiple lay statements have been submitted in support of the Veteran's claim.  A June 1999 letter from the Veteran's brother indicates that the Veteran had experienced back pain since service discharge and that his back "gave him alot of trouble" while driving a truck in the 1960s and 1970s.  A May 1999 letter from the Veteran's sister indicates that the Veteran sought treatment from several physicians after service due to his back and extremity pain, that he had underwent a nerve conductor test around 1965 and that his pain had worsened throughout the years.  A June 1999 letter from the Veteran's friend, J. C., indicates that they had attended junior high school and high school together, where they played baseball, and that the Veteran had experienced constant back pain after service and was no longer able to play baseball.

Turning to the question of whether there is an etiological relationship between the Veteran's current back disability and service, the Board notes that the record contains no less than 13 separate etiology opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).   See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will consider each of these opinions below.

In the report of a November 1995 private evaluation, performed in conjunction with the Veteran's application for Social Security benefits, Dr. R. H suggests that the Veteran suffered from a lumbosacral strain that was related to a lifetime of heavy labor.  However, this opinion did not include a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the physician's opinion that the Veteran's reports of back pain as a result of spinal anesthesia given to him during service were "pretty vague business and probably [have] no credibility" is similarly without rationale and was offered without the benefit of the Veteran's service treatment records.  As such, this opinion is being afforded little, if any, probative weight.

In a July 1996 statement, Dr. D. D., a private physician, noted the Veteran's in-service history of emergency surgery for a ruptured appendix, that three unsuccessful attempts had been made to perform a lumbar puncture and that he had required general anesthesia for the operation.  The physician noted that the Veteran had reported the gradual return of most function over the days following the surgery with continued decreased sensation in the suprapubic area and loss of deep tendon reflexes in the lower extremities.  The physician noted that he had no records to confirm the Veteran's stated history but that the post-operative symptoms he reported were consistent with a spinal cord event at the level of L4 and that there was a "possibility" that the lumbar punctures and subsequent symptoms were related.  The speculative terminology used by Dr. D. D. does not provide a sufficient basis for an award of service connection for a back disability.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  As such, this opinion is being afforded little, if any, probative weight.

An April 1998 VA examiner detailed the Veteran's reported history of unsuccessful lumbar punctures in preparation of surgery, the use of general anesthesia and that his nerve and low back symptoms began after this surgery.  Following a physical examination, a diagnosis of hypertrophic lumbar spine spondylosis was made.  The examiner opined that the Veteran's present "problems" were secondary to arthritis, were not due to the "spinals" conducted in 1956 and that the military records revealed no entries regarding low back problems.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  Moreover, to the extent that the examiner made a factual determination as to the absence of the Veteran's low back complaints during service, he infringed upon the Board's role as fact finder.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (the medical examiner provides a disability evaluation and the rating specialist interprets reports in order to match the rating with the disability).  As such, this opinion is afforded little, if any, probative weight.

In a May 1999 opinion, Dr. A. W., a private physician, indicated that the Veteran had received treatment from that provider since May 1997.  The physician opined that, in his expert medical opinion, "these conditions are directly connected to the injuries [the Veteran] received in the service which are recorded in his service medical records" and reported by the Veteran.  However, the physician does not identify the conditions for which he is providing an opinion.  Moreover, no rationale was provided for this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  As such, this opinion is afforded little, if any, probative weight.

A June 2001 opinion from Dr. F. G., a private orthopedic surgeon, detailed the Veteran's in-service history of appendicitis, three attempts at spinal anesthesia and the use of general anesthetic.  Following a physical examination and a review of the available service medical records, diagnoses included chronic thoracolumbar and lower extremity pain patterning with sensory deficits to the right lower quadrant as residuals to an appendectomy.  The physician opined that the Veteran's current conditions are medically "most probably connected casually" to both a discogenic injury occurring in 1956 during a time when he was extremely ill and not in a position to protect his body from the rigors of transfer by helicopter or hospitalization and a negative ongoing effect of spinal anesthesia with probable chronic arachnoiditis.  The physician noted that the experience of spinal anesthesia does not preclude other events during the 1956 period of hospitalization for contributing to the Veteran's spinal condition and that the repeated insertion of needles into a very ill patient in a situation of duress is likely to be significant to the development of complications of chronic arachnoiditis.  The physician noted that the absence of service medical records or early post-service medical records reflecting complaints of back pain and decreased sensation in the suprapubic area are not of significance as such symptoms were likely to have been neglected by the military surgeon examination in view of the Veteran's ruptured appendicitis and peritonitis with jaundice and ileus as such events are likely to have been life threatening and occupied the full attention of the treating physicians.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

An August 2002 VA examiner, following a physical examination and a review of the Veteran's claims file, documented an impression of hypertopic spondylosis of the dorsal, dorsolumbar and lumbar spines.  The examiner opined that the Veteran's hypertropic arthritis is the result of aging as well as job-related stresses rather than damage inflicted by a needle during spinal anesthesia, reasoning that the use of general anesthesia suggested that the anesthetic may not have been placed intrathecally, that an epidural block would not have created the bone changes that are now being implicated and that there was no convincing evidence of arachnoiditis.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  Moreover, it is not clear whether the examiner's conclusion that there was "no convincing evidence of arachnoiditis" was a rejection of the Veteran's lay assertions or a permissible expert opinion based on objective medical evidence, or both.  As such, this opinion is afforded little, if any, probative weight.

In a January 2003 opinion, Dr. F. G., the private orthopedic surgeon, indicated that a complication of repeated spinal anesthetics is not one of hypertropic arthritis but rather chronic inflammation within the spinal canal or chronic arachnoiditis.  The physician further noted that while it was accurate to state that intra or epidural injections would not create musculoskeletal bone and joint changes, it was not accurate to state that a condition of chronic arachnoiditis was not a major risk from repeated epidural and intradural injections in a very ill patient as there was a reasonable and medically most probable connection between the Veteran's hospital experience and the trauma occurring during hospitalization for a very serious illness.   The physician noted that musculoskeletal symptoms were often masked by a serious illness, that aging alone was not an explanation for the structural changes present for the Veteran and that chronic inflammation and a sequential evolution of change following the initial service-connected injury patterns are medically more probable and reasonable causations.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

Following a physical examination and a review of the Veteran's claims file, a May 2004 VA examiner noted that he was "in complete agreement" with Dr. F. G. that the structural changes associated with hypertropic spondylosis of the dorsal and lumbar spine are present and likely age-related, that aging alone was not an explanation of the structural changes present in the Veteran, and that it was at least as likely as not that the Veteran had chronic arachnoiditis of the spine, inflammation within the cauda equine or Forestier's disease as a residual of three failed interservice attempts at spinal anesthesia.  The examiner further opined that it was at least as likely as not that the currently diagnosed back disorder had its onset during the Veteran's period of active duty, in view of the persistent and consistent history of back symptoms recorded historically by the Veteran since the time of that spinal anesthetic attempt and the consistent nature of the present complaints and evidence of lumbar neuropathy.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

In a December 2004 VA addendum opinion, a different examiner than the one who provided the May 2004 opinion indicated that the Veteran's July 1959 service separation examination was totally negative for a low back problem and that when a spinal anesthesia fails, it was almost always due to the needle being blocked by a bony element in the low back.  The examiner noted that, as a result, the needle does not reach neural tissue and, even if the needle had reached any nerves, the likelihood of arachnoiditis being related was "unbelievably remote."  The examiner further opined that structural changes were not created by this mechanism.  The Board notes that this examiner did not provide a specific etiological opinion as to the Veteran's claimed arachnoiditis but rather classified that its probability as remote.  Hence, this opinion cannot be afforded probative weight.

A May 2005 opinion from Dr. R. P., the private orthopedic surgeon, indicates that it was "clear" from the records that there was a relationship between the Veteran's present back problems and the back problems he first had while in service in 1956 following surgery for a ruptured appendix and peritonitis.   The physician noted that it was a "well-recognized fact" that a failed spinal anesthetic attempt can cause inflammatory conditions of the spine, including spinal arachnoiditis, which can be characterized by back pain, radicular pain and paraplegia in rare cases.  The physician noted that there is no specific treatment for spinal arachnoiditis and there are varying degrees of severity of spinal arachnoiditis.  The physician noted that the fact that there does not seem to be any service medical records or early post service medical records available to reflect that the Veteran complained of back pain or decreased sensation of the suprapubic area is significant but does not substantiate the absence of low back pain and suprapubic numbness.  Although there is no way to know if decreased sensation of the suprapubic area and/or deep tendon reflexes in the Veteran's legs was something that the military surgeon would have checked and recorded after appendicitis and peritonitis in the 1956 hospitalization, given the severity of the condition, there was no reason for the military surgeon to check for such symptoms in the physician's opinion.  The physician further opined that while structural problems of degenerative disc disease with facet arthroplasty and disc bulging were not directly related to the spinal anesthesia attempts, such failed attempts could cause irritation of the arachnoid, dural and pia membranes of the spinal cord and cause inflammation and subsequent pain that persist as the cause of back and leg pain.  In the physician's opinion, the failed spinal anesthetic with unsuccessful needle placement was the likely mechanism that caused the Veteran's low back, lower extremity and suprapubic problems at the time and played a role in his current low back and leg pain.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

A July 2009 VHA examiner opined that it was less likely than not that the Veteran's current symptoms of low back pain, suprapubic numbness and leg numbness with decreased reflexes were related to the spinal anesthesia administered in 1956 prior to his appendectomy.  The examiner opined that it was more likely that the conditions of lumbar degenerative disc disease and lumbar spinal stenosis developed over the course of time as part of the normal aging process and may have been hastened by the Veteran's previous work with heavy machinery.  The examiner further opined that it was highly unlikely that the Veteran has arachnoiditis now or in 1956 as the Veteran would have likely had complaints of low back pain soon after the procedure and there was no evidence of the Veteran seeking medical attention for a low back condition until 1988 and the development of arachnoiditis after spinal anesthesia is "exceptionally rare."  Further, had the Veteran developed arachnoiditis and spinal anesthesia had been administered in the thoracic region, increased reflexes in the lower extremities rather than decreased reflexes would be expected in the examiner's opinion.  If the spinal anesthesia were administered in the lumbar region, the examiner would expect there to be evidence of this on the 1997 MRI report, which had not mentioned that there was any possibility of arachnoiditis, as typically there was a scar formation in the arachnoid space as well as clumping of the nerve roots.  The examiner further noted that the Veteran's complaints of numbness in the suprapubic area after his appendectomy would most likely be secondary to peripheral nerve damage from his actual abdominal appendectomy incision rather than the spinal anesthesia.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

A September 2009 opinion from Dr. F. G. indicates that he had reviewed the July 2009 VHA report and noted that he disagreed with the VHA examiner on several details.  The physician noted that, while under anesthesia, the Veteran would not have had any protective mechanisms and that it was medically probable that injuries to the thoracolumbar spine occurred while under anesthesia and the time of his intubation.  The presence of lumbosacral and lower extremity pain in the postoperative period was not separately reported in the military surgeon's 
postoperative notes and discharge summary and that it was "understandable" that the Veteran's life-threatening condition at the time overshadowed any spinal symptoms in the physician's opinion.  The physician disagreed that chronic arachnoiditis or inflammation of the cauda equina or peripheral spinal nerve roots were likely to cause hyperreflexia as such inflammation is a peripheral nerve phenomenon and would be expected to cause diminished reflexes over time rather than hyperflexia, which would be related to spinal cord lesions.  The physician noted that typically the epidural blocks are administered at the upper lumbar or lower thoracic region at the very termination of the conus and are not likely to be associated with spinal cord lesions but rather more likely peripheral nerve lesions.  The physician noted that while it is reasonable to de-emphasize the casual factors associated with repeated failed epidural anesthesia, the overall surgical experience remains a substantially causative factor in the Veteran's condition.  A more global assessment of the Veteran's 1956 surgical crisis should include manipulations and disc and foot injuries occurring while he was under general anesthesia, sedated and intubated in the physician's opinion.  This opinion has clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

A November 2013 opinion from Dr. R. P. indicates that, given the history of the Veteran's condition as documented in the medical records, it is at least as likely as not that his current condition, including back pain, loss of sensation, motor function and the loss of reflexes post-operative originated during the Veteran's service and connected to his service.  The physician noted that the Veteran's service treatment records documented that his abdomen was entered under a spinal anesthetic, so apparently one of the spinal attempts had been successful, and that a review of the literature does reveal an article suggesting a relationship between a traumatic lumbar puncture and the development of arachnoiditis.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

In summary, there is one probative opinion, namely the July 2009 VHA opinion, finding that there is no relationship between the Veteran's service and his current back disability.  In contrast, there are three probative opinions, namely the May 2004 VA examiner and the opinions from Drs. F. G. and R. P., finding a relationship between the Veteran's service and his current back disability, specifically arachnoiditis.  The Board can find no reason to accord more probative weight to the VHA opinion or to the opinions of the May 2004 VA examiner, Dr. F. G. and Dr. R. P.  In this regard, such opinions were provided by qualified medical professionals.  Moreover, each medical opinion reflects consideration of the fact that the Veteran underwent abdominal surgery with failed attempts at spinal anesthesia as well as his current symptoms.  Additionally, each opinion does not simply state that there is a positive or negative nexus; each clinician explains the rationale for the opinion provided.   Moreover, the Board notes that it is not awarding service connection for structural changes (such as arthritis) associated with the Veteran's spine, as there is no contest to the etiological opinion that such changes were age-related, but rather is awarding service connection for arachnoiditis.

In sum, the record contains three competent opinions indicating that the Veteran's current arachnoiditis was caused by or the result of his in-service abdominal surgery, and another competent, seemingly equally probative opinion indicating that the Veteran's back disability was not related to his service.  As the medical opinion evidence on the question of nexus between current arachnoiditis and service is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current arachnoiditis is the result of in-service injury-specifically, his surgery performed in 1956. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection a back disability, namely arachnoiditis, are met.


ORDER

Entitlement to service connection for a back disability, namely arachnoiditis, is met, subject to the legal authority governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that further AOJ action on this claim is warranted. 

The Veteran contends that his erectile dysfunction is the result of his 1956 surgery.  In the alternative, he has alleged that the disability was caused or aggravated by his now service-connected arachnoiditis.  The service treatment records are negative for complaints, treatments or diagnoses related to erectile dysfunction.  The post-service treatment records reflect complaints related to erectile dysfunction beginning in December 1996.

Several etiology opinions have been obtained or submitted in connection with this claim.  A March 2009 VA genitourinary examiner opined that it was not at least as likely as not that the Veteran's erectile dysfunction was due to his appendectomy in service but rather was most likely related to his anti-hypertensive medications, obesity and vascular disease.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, supra.  A November 2013 opinion from Dr. R. P. indicated that the Veteran's scrotal and penile numbness could be on the result of either of the injury to the ilioinguinal and genitofemoral nerves proving scrotal or penile sensation by the surgical incision itself and/or the damage to the sacral roots which might have damaged by the needle or spinal arachnoiditis as a result of multiple attempts at administering spinal anesthetics.  This opinion is not sufficient to substantiate the claim due to the speculative or vague language employed by the physician.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also; Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert, supra. 

Under the circumstances noted above, the Board finds that the medical evidence currently of record is inadequate, and that further examination and opinion is needed to resolve the service connection claim on appeal.  See 38 U.S.C.A.             § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While this matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA genitourinary examination, by an appropriate physician at a VA medical facility, to determine the current nature and etiology of his claimed erectile dysfunction.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  
With regard to erectile dysfunction, the physician should address the following:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during, or is otherwise medically related to, the Veteran's period of service.  The examiner should specifically comment on the Veteran's contentions that his symptoms are the result of his September 1956 emergency appendectomy.

b)	 And, if the disability is not deemed etiologically related to service, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused or is aggravated (worsened beyond natural progression) by arachnoiditis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In providing the requested opinion(s), the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear rationale for doing so.

Complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence received since the December 2012 statement of the case) and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 







							(CONTINUED ON NEXT PAGE)


(West Supp. 2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




___________________________                             _________________________
         K.A. BANFIELD		      MICHAEL E. KILCOYNE
       Veterans Law Judge		           Veterans Law Judge
Board of Veterans' Appeals		       Board of Veterans' Appeals




_________________________________
JACQUELINE E. MONROE 
Veterans Law Judge
Board of Veterans' Appeals




Department of Veterans Affairs


